Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a display device comprising: scan lines disposed in a first direction; data lines disposed in a second direction substantially perpendicular to the first direction; and a plurality of unit pixel regions adjacent to the scan lines and the data lines, each unit pixel region including a first sub-pixel to emit a first color. a second sub-pixel to emit a second color, and a third sub-pixel to emit a third color, the first color, the second color, and the third color being different from each other, wherein a longest side of an opening region of the at least one of the plurality of sub-pixels for a first unit pixel region extends in a third direction inclined with respect to each of the first direction and the second direction, at least one sub-pixel is disposed completely within its unit pixel region, and at least another sub-pixel extends into an adjacent unit pixel region.
” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628